Citation Nr: 0307570	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  99-14 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for sinusitis and rhinitis.

(The issues to entitlement to service connection for skin 
cancer, foot fungus, and injuries to the hands and feet 
claimed as secondary to cold exposure will be the subject of 
a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from August1951 to May 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO) which denied the benefits sought on 
appeal.

It is noted that the issue of entitlement to service 
connection for skin cancer, foot fungus, and injuries to the 
hand and feet claimed as secondary to cold exposure have been 
developed for appellate review; however, the Board is 
currently undertaking additional development on that issue 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2).  
When the development actions are completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903; 38 C.F.R. § 20.903.  After giving the notice 
and reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDING OF FACT

The veteran does not have a chronic disability manifested by 
sinusitis or rhinitis.


CONCLUSION OF LAW

Service connection for sinusitis and rhinitis is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records include pre-induction examination, 
dental records, and separation examination dated May 1953.  
The examination notes normal clinical evaluation of the nose, 
sinuses, mouth and throat.  There is no indication of 
treatment for sinusitis or rhinitis and disability noted.  

Statement from R.B.H., M.D., dated November 1998 indicates 
that the veteran suffered from chronic sinusitis and 
rhinitis, which dated back to his service years in Korea from 
1951 to 1953.  It further indicates that the veteran had been 
treated for this in the physician's office for years and was 
using steroid nasal spray with relief.  The RO requested 
clinical records from the physician from the 1950's and he 
responded by letter in January 1999 that the veteran was not 
his patient until 1983.

VA outpatient treatment records dated December 1982 to August 
1997 show one instance of treatment for vasomotor rhinitis in 
October 1997.

A May 1998 VA treatment note indicates that the veteran had a 
history of rhinitis, which was now stable.

VA outpatient treatment record dated March 2000 shows that 
the veteran was seen with complaints of persisting nasal 
obstruction.  He reported that he had suffered trauma to his 
nose in basic training preparing for Korea.  A significantly 
deviated septum was noted.  

VA radiographic report dated March 2000 showed paranasal 
sinuses were satisfactorily aerated; no evidence of mass or 
fluid was noted; mucoperiosteal thickening was not seen.  The 
impression was unremarkable paranasal sinuses.

At his November 2002 VA examination, the examiner noted that 
sinusitis and rhinitis were not present at the time.

Criteria

There has been a significant change in the law during the 
tendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; 
statements from R.B.H., M.D., dated November 1998 and January 
1999; VA outpatient treatment records dated December 1982 to 
August 1997, May 1998, and March 2000; VA radiographic report 
dated March 2000; November 2002 VA examination.


Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefits at issue.  
The discussions in the rating decision, the statement of the 
case, and supplemental statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefits sought. 

In March 2001 this appeal was remanded for the scheduling of 
a VA examination and opinions as well as ensuring that all 
pertinent records of treatment were associated with the 
claims folder.

The veteran was sent a VCAA letter in April 2001.  In 
accordance with the requirements of the VCAA, the letter 
informed the appellant what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

Thus, through items of correspondence the RO has informed the 
veteran of the information and evidence necessary to 
substantiate his claim.  Therefore, further development is 
not needed to meet the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran seeks service connection for sinusitis and 
rhinitis.  Applicable law provides that service connection 
will be granted if it is shown that the veteran has a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.304.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Analysis

As is noted above, the veteran asserts that he is entitled to 
service connection for sinusitis and rhinitis.  However, the 
medical evidence does not establish that he has a chronic 
disability manifested by sinusitis and rhinitis.  Although 
his private physician reported chronic sinusitis and rhinitis 
in 1998, VA medical records show clearly that the veteran has 
no more than a history of episodes of rhinitis, with no 
current disability.  Because the VA medical records are far 
more detailed, the VA treatment records outweigh the private 
physician's report.  The private physician's report is 
limited to a mere conclusory statement, while the VA records 
include x-ray studies, several years' of outpatient reports, 
and the report of a recent examination in which the examiner 
not only observed the veteran's current status, but also 
reviewed the veteran's medical history.  As the VA medical 
records are far more persuasive than the private report, the 
preponderance of the evidence supports a finding of fact that 
the veteran does not currently have a disability manifested 
by rhinitis and sinusitis.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection. Id.  In the absence of a current disability, as 
defined by governing law, the claim must be denied.




ORDER

Entitlement to service connection for sinusitis and rhinitis 
is denied.





	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

